EXHIBIT 10.3
 
NONCOMPETITION AND NONDISPARAGEMENT AGREEMENT
 
THIS AGREEMENT is made and entered into this 30th day of September 2011 and
effective as of the Closing Date (as defined in the Purchase Agreement referred
to below), by and among E-WASTE SYSTEMS, Inc., a corporation organized under the
Laws of Nevada, USA (the “Buyer”), IKARIA HOLDINGS, LLC, an Ohio limited
liability company (the “Seller”), and GEORGE PARDOS (the “Pardos”).
 
Recitals
 
A.           Contemporaneously herewith, Buyer has acquired all of the capital
stock of Tech Disposal, Inc. (“TDI”), pursuant to a Stock Purchase Agreement
dated as of September 21, 2011 (the “Purchase Agreement”), and Buyer hereafter
intends to continue and expand the business heretofore conducted by TDI.  In
connection with the Buyer’s acquisition of the capital stock of TDI, Buyer has
bargained for the agreement of Seller and Pardos not to compete with TDI and for
the other covenants of Seller and Pardos set forth herein.  On the terms and
conditions hereinafter set forth, Seller (by and through Pardos, its sole
Member), and Pardos (individually) have agreed not to compete with TDI and to
such other covenants.
 
B.           Contemporaneously herewith, and in connection with Buyer’s
acquisition of the capital stock of TDI, Buyer, and Two Fat Greeks, Inc., an
Ohio corporation (“TFG”) owned or controlled by Pardos, have entered into a
Consulting Agreement (the “Consulting Agreement”) providing for the provision of
consulting services by TFG to and for the benefit of TDI from and after the
closing of such acquisition.
 
ACCORDINGLY, in consideration of the Recitals, the consideration paid by Buyer
to Seller and/or Pardos in accordance with the terms of the Purchase Agreement,
and other good and valuable consideration, the receipt and adequacy of which are
acknowledged, the parties hereby agree as follows:
 
1.             Definitions.
 
1.1      “Business Territory” means a geographic area comprised of the State of
Ohio.
 
1.2       “Control”, as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities or by contract or otherwise.
 
1.3       “Person” means and includes an individual, partnership, limited
liability company, association, corporation, trust, unincorporated organization
or any other entity or organization, including a government or any department,
agency or political subdivision thereof.
 
1.4      “Protected Business” means the Acquired Business operated by TDI (as
defined in the Purchase Agreement), including without limitation, electronic
waste recycling, selling used electronic hardware and parts, providing
refurbishment services for electronics, providing asset recovery services for
electronics, and providing other end-of-life services for electronics as
heretofore conducted by TDI and hereafter conducted by TDI and Buyer (or an
affiliate or subsidiary of Buyer) as a result of the purchase by Buyer of all of
the capital stock of TDI pursuant to the Purchase Agreement.
 
 
 

 
- 1 -

--------------------------------------------------------------------------------

 



 
1.5       “Seller Affiliate” means any Person:  (a) in which Seller and/or
Pardos or an affiliate thereof owns or Controls 10% or more of the issued and
outstanding voting shares or equity interest; or (b) which directly or
indirectly is Controlled by Seller and/or Pardos.
 
2.            Restrictive Covenants.
 
(a)        For a period of two (2) years after the date of this Agreement,
Seller and Pardos agree that neither of them, nor any Seller Affiliate will,
directly or indirectly, either individually or as an employee, agent, partner,
officer, principal, director, shareholder, consultant, lender or in any other
capacity whatsoever, (i) participate or engage in, or own or have any interest
in or assist in any way or capacity any Person that is engaged in, any business
that is competitive with the Protected Business within the Business Territory,
(ii) entice, induce, or in any manner influence any person who is an employee of
the Protected Business to leave such service or hire any such person,
(iii) contact or solicit any Person within the Business Territory that is or at
any time within the one year period immediately prior to the date of this
Agreement was a customer of TDI for the purpose of providing products, services
or business competitive with that provided by the Protected Business, or provide
any such products, services or business to any such Person, (iv) request or
advise any suppliers, customers or accounts of the Protected Business to
withdraw, curtail or cancel any business that is placed with the Protected
Business, (v) use or disclose, or cause to be used or disclosed, any secret,
confidential or proprietary information of the Protected Business, regardless of
the fact that Seller and/or Pardos or any Seller Affiliate may have participated
in the development of that information, or (vi) make any disparaging remarks
about the Protected Business or about Buyer or its affiliates, their employees
or officers, or their services, practices or conduct.  Nothing herein shall
prohibit Seller and/or Pardos or any Seller Affiliate from being a passive owner
of not more than 5% of the outstanding stock of a corporation, which is publicly
traded, so long as neither Seller nor Pardos nor such Seller Affiliate has any
active participation in the business of such corporation.
 
(b)           The restrictive covenant set forth in Section 2(a)(i) of this
Agreement shall not apply in the event that TDI terminates the Consulting
Agreement other than for “Cause” (as defined in Section 5(a) of the Consulting
Agreement).


3.             Reasonableness of Restrictions.
 
(a)            The parties acknowledge and agree that (i) the operations of the
Protected Business extend throughout the Business Territory and that TDI has
operated and Buyer will operate the Protected Business throughout the Business
Territory, (ii) the customer contacts and relations of TDI have been established
and are maintained at great expense and that Seller and/or Pardos have had
unique and extensive exposure to and personal contact with the customers of TDI
throughout the Business Territory that have enabled them to establish a unique
relationship with those customers and that, unless restricted as provided
herein, would enable them to compete unfairly with TDI, and (iii) the customers,
business connections, services, products, customer lists, procedures, operations
and other information of the Protected Business were acquired at great expense,
are protected as confidential information and provide the Protected Business
with a substantial competitive advantage.
 
 
 

 
- 2 -

--------------------------------------------------------------------------------

 



 
The parties further agree that the terms and conditions of the restrictive
covenants contained in Section 2 above are reasonable and necessary for the
protection of the business, intellectual property, trade secrets and
confidential information of TDI and to prevent damage or loss to TDI as a result
of action taken by Seller and/or Pardos or any Seller Affiliate.  Seller and
Pardos acknowledge that the noncompete restrictions and nondisclosure of
confidential information restrictions contained in this Agreement are reasonable
and the consideration provided for in the Purchase Agreement is sufficient to
fully and adequately compensate Seller and/or Pardos and the Seller Affiliates
for agreeing to such restrictions.  The parties further agree that the covenants
set forth in Section 2 above have been negotiated with advice of counsel in the
course of the sale of a business and its goodwill, from which Seller and Pardos
(through Seller) shall receive substantial economic benefit, and therefore the
parties agree that such covenants should and shall be enforced to the fullest
extent permitted by law.
 
(b)           In the event that, notwithstanding the foregoing, any or any part
of the covenants set forth in Section 2 above shall be held to be invalid or
unenforceable, the remaining parts thereof shall nevertheless continue to be
valid and enforceable as though the invalid or unenforceable parts had not been
included therein.  Accordingly, if in any judicial proceeding, a court
determines that any or any part of such covenants is unenforceable because it
covers too extensive a geographical area or survives too long a period of time,
or for any other reason, then the parties intend that such covenant shall be
deemed to cover only such maximum geographical area and maximum time period and
shall otherwise be deemed limited in such manner as shall be enforceable by such
court.
 
(c)           The parties agree that nothing in this Agreement shall be
construed to limit or negate the statutory or common law of torts or trade
secrets where it provides the Buyer or TDI with broader protection than that
provided herein.
 
4.             Sanctions for Relief.
 
(a)           The parties agree that any breach by Seller or Pardos or any
Seller Affiliate of the provisions of Section 2 of this Agreement could cause
irreparable damage to the Buyer and TDI, that the remedy at law for any breach
by Seller or Pardos or any Seller Affiliate of the covenants in Section 2 above
may be inadequate and that the Buyer and TDI shall be entitled to injunctive
relief without bond.  Such injunctive relief shall not be exclusive, but shall
be in addition to any other rights or remedies the Buyer and TDI may have
hereunder or at law for such breach.
 
(b)           Seller and Pardos further covenant and agree that, should Seller
and/or Pardos or any Seller Affiliate violate any of the covenants or agreements
set forth in Section 2 above, the Buyer and Group Companies shall be entitled to
an accounting and repayment of all profits or benefits which such Seller and/or
Pardos or Seller Affiliate directly or indirectly has realized and/or may
realize as a result of any such violation; and such remedy shall be in addition
to and not in limitation of any injunctive relief or other rights or remedies to
which the Buyer or TDI is or may be entitled at law or in equity or under this
Agreement.
 
 
 

 
 
- 3 -

--------------------------------------------------------------------------------

 



 
(c)        In the event any litigation or other proceeding for injunctive relief
or damages is brought by Buyer or TDI against Seller and/or Pardos arising out
of or relating to this Agreement, the prevailing party in such litigation or
other proceeding shall be entitled to recover from the other party all
reasonable costs, attorney fees, professional fees and other expenses incurred
by such prevailing party in such litigation or proceeding.
 
5.            No Waiver.  The failure of the parties hereto to insist, in any
one or more instances, upon performance of any provision of this Agreement shall
not be construed as a waiver or relinquishment of any right granted hereunder or
of the future performance of any such provision.
 
6.            Applicable Law.  The parties agree that the terms and conditions
of this Agreement and the rights and obligations created and assumed thereunder
shall be governed by and construed according to the laws of the State of Ohio,
excluding any choice of law rules that might direct the application of the laws
of another jurisdiction.
 
7.            Arbitration Procedure.  Except for injunctive relief, any dispute,
claim or controversy arising out of or relating to this Agreement or the breach,
termination, enforcement, interpretation or validity thereof, including the
determination of the scope or applicability of this agreement to arbitrate,
shall be determined by arbitration in Columbus, Ohio, before one
arbitrator.  The arbitration shall be administered by JAMS pursuant to its
Comprehensive Arbitration Rules and Procedures.  Judgment on the Award may be
entered in any court having jurisdiction. This clause shall not preclude parties
from seeking provisional remedies in aid of arbitration from a court of
appropriate jurisdiction.  The arbitrator may, in the Award, allocate all or
part of the costs of the arbitration, including the fees of the arbitrator and
the reasonable attorneys’ fees of the prevailing party.
 
8.             Benefit.  This Agreement shall be binding upon and inure to the
benefit of and shall be enforceable by and against the Buyer, TDI, and its/their
respective successors and assigns, and Seller and Pardos, the Seller Affiliates
and their respective successors and assigns.  It is agreed that the rights and
obligations of Seller and Pardos and the Seller Affiliates may not be delegated
or assigned.  Seller and Pardos jointly and severally represent and warrant to
Buyer and TDI that they have the authority to enter into this Agreement on
behalf of Seller and Pardos and the Seller Affiliates.
 
9.             Entire Agreement; Modification.  This Agreement and the Purchase
Agreement and the documents referred to herein and therein constitute the entire
agreement and understanding by and between Buyer and Seller and Pardos with
respect to the subject matter hereof and thereof and supersede all prior
agreements, understandings, negotiations and discussions of the parties, whether
oral or written, pertaining thereto, and no representations, promises,
agreements or understandings, whether written or oral, not herein or therein
contained shall be of any force or effect.  This Agreement shall not be modified
or amended except by an instrument in writing signed by or on behalf of the
parties hereto.
 
 
 

 
 
- 4 -

--------------------------------------------------------------------------------

 



 
10.       Notices.  Any notice or other communication required or permitted
hereunder shall be executed consistent with the Notice provisions in Section 14
of the Purchase Agreement.
 
11.       Counterparts; Facsimile Signature.  This Agreement may be executed in
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same agreement.  Each of the parties to
this Agreement agrees that a signature affixed to a counterpart of this
Agreement and delivered by facsimile or other electronic transmission by any
person is intended to be its, his or her signature and shall be valid, binding
and enforceable against such person.
 
12.        Definitions.  Terms used but not defined herein shall have the
meaning ascribed to them in the Purchase Agreement.
 
 
 
 
 
 
 
 
 
[SIGNATURE PAGE FOLLOWS]
 
 



 
- 5 -

--------------------------------------------------------------------------------

 
 

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
BUYER:

 
E-WASTE SYSTEMS, Inc.


 
By:  /s/  Martin Nielson                                               
               Martin Nielson
Title:      President
 
 
SELLER:
 
IKARIA HOLDINGS, LLC
 
 
By:  /s/  George Pardos                                                
               George Pardos
Title:      President
 


PARDOS:
 


/s/  George Pardos                                                        
George Pardos
 
 

 





 
- 6 -

--------------------------------------------------------------------------------

 
